MEMORANDUM **
Mateo Gonzalez, a California state prisoner, appeals pro se the district court’s order denying him leave to file his 42 U.S.C. § 1983 action without prepayment of the full filing fee. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion the denial of leave *167to proceed in forma pauperis, and we review de novo the determination that Gonzalez’s complaint lacked merit. Tripati v. First Nat’l Bank & Trust, 821 F.2d 1368, 1369 (9th Cir.1987). We affirm.
The district court did not err in denying Gonzalez’s leave to proceed in forma pauperis because, in his complaint, Gonzalez seeks to challenge his state court conviction, for which his exclusive federal remedy is a writ of habeas corpus. See Heck v. Humphrey, 512 U.S. 477, 486-87, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.